     CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

C.H. Robinson Worldwide, Inc.,

      Plaintiff,
v.
                                                   MEMORANDUM OPINION
                                                         AND ORDER
                                                   Civil No. 19-902 (MJD/DTS)
Traffic Tech, Inc., James
Antobenedetto, Spencer Buckley,
Iman Dadkhah, Wade Dossey,
Miles Maassen and Brian Peacock,

      Defendants.



      Joel O’Malley, Katie M. Connolly and Nicole F. Dailo, Nilan Johnson
Lewis, PA, Counsel for Plaintiff.

     Pamela Abbate-Dattilo and Lukas S. Boehning, Fredrikson & Byron, P.A.,
Counsel for Defendants.




      This matter is before the Court on the Report and Recommendation of

Magistrate Judge David Schultz dated April 7, 2020. No objections have been

filed within the time period permitted. Instead, on April 17, 2020, Plaintiff C.H.

Robinson Worldwide, Inc. filed a motion for voluntary dismissal without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). (Doc. No. 68)



                                         1
     CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 2 of 7




      For the reasons stated below, the Court will adopt the Report and

Recommendation in its entirety and deny the motion for voluntary dismissal.

I.    Background

      Plaintiff filed this action against six individuals; four of whom are former

employees of Plaintiff, two are former employees of Plaintiff’s subsidiary,

Freightquote.com, Inc. and the current employer of all six individually named

plaintiffs, Traffic Tech, Inc. (“Traffic Tech”). In the Complaint, Plaintiff alleges

that the individual defendants entered into a number of employment-related

contracts, including non-solicitation agreements, arbitration agreements, and

bonus agreements, and that the defendants breached those agreements when

accepting employment with Traffic Tech.

      Plaintiff has asserted six causes of action: Count I, Breach of Contract;

Count II, Tortious Interference with Contract; Count III, Tortious Interference

with Prospective Economic Advantage; Count IV, Breach of Duty of

Confidentiality; Count V, Inducing, Aiding and Abetting Breaches; and Count

VI, Conspiracy.

      Plaintiff originally brought suit in Minnesota state court. Defendants

timely removed the action based on diversity jurisdiction. Defendants filed a



                                           2
      CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 3 of 7




motion to dismiss on April 1, 2019, but before Plaintiff responded to that motion,

the parties agreed to stay the motion and engage in limited discovery and

mediation. Mediation was not successful, and defendants withdrew the motion

to dismiss and filed a motion for partial dismissal on November 27, 2019. This

Court referred the motion to the Magistrate Judge for proposed findings of fact

and recommendations of law.

      In their motion for partial dismissal, defendants claim that Plaintiff is not

the real party in interest to bring the asserted claims against the Missouri based

defendants, Iman Dadkhah and Miles Maassen, as they were employees of

Freightquote.com, Inc., not Plaintiff. As a result, defendants argue Dadkhah and

Maassen should be dismissed. Defendants also argue that Counts IV, V and VI

fail to state a claim and should be dismissed.

II.   Report and Recommendation

      In the Report and Recommendation, the Magistrate Judge found that

Defendants’ motion had merit, but rather than dismiss Dadkhah and Maassen

outright, the Magistrate Judge recommended that Plaintiff be allowed 30 days in

which to join Freightquote.com, Inc. In the event Plaintiff did not join

Freightquote.com, the Magistrate Judge recommends that Dadkhah and Maassen



                                         3
       CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 4 of 7




be dismissed from this action as Plaintiff does not have standing to sue them. In

making this recommendation, the Magistrate Judge acknowledged that joinder of

Freightquote.com would destroy diversity jurisdiction. (R&R at 17-18.)

       With respect to the motion to dismiss Counts IV, V and VI, the Magistrate

Judge found that Plaintiff’s 57 page complaint, with 34 exhibits totaling 130

pages, did not provide a “short and plain statement” of the claims as required by

Rule 8 of the Federal Rules of Civil Procedure. The Magistrate Judge

recommended the Court grant the motion to dismiss Counts IV, V and VI, and

allow Plaintiff to file an amended complaint to re-plead those causes of action

“with clarity and brevity.” (R&R at 20.)

III.   Motion for Voluntary Dismissal Pursuant to Fed. R. Civ. P. 41(a)(2)

       Plaintiff did not file objections to the Report and Recommendation.

Plaintiff did, however, file a motion for voluntary dismissal pursuant to Rule

41(a)(2). This Rule provides “[e]xcept as provided in Rule 41(a)(1), an action may

be dismissed at the plaintiff’s request only by court order, on terms that the court

considers proper.”

       In its motion, Plaintiff asserts it intends to add as a plaintiff

Freightquote.com, Inc., and that doing so will destroy complete diversity with



                                            4
     CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 5 of 7




defendants. Plaintiff requests that the Court grant its motion and dismiss the

action without prejudice.

      Defendants have opposed the motion. Defendants argue that not only has

Plaintiff disregarded the clear directive in the R&R, Plaintiff is also

circumventing the established process for cases such as this: Plaintiff must first

seek to join the nondiverse party and then move to remand if warranted.

Defendants argue that skipping this step infringes on the California defendants

and Traffic Tech’s right to a federal forum, and it allows Plaintiff to avoid an

adverse decision and find a more favorable forum.

      A.     Standard

      When considering a motion for dismissal under Rule 41(a)(2), the Court

should consider the following factors:

      whether the party has presented a proper explanation for its desire to
      dismiss; whether a dismissal would result in a waste of judicial time and
      effort; and whether a dismissal will prejudice the defendants Likewise, a
      party is not permitted to dismiss merely to escape and adverse decision
      nor to seek a more favorable forum.

Donner v. Alcoa, Inc., 709 F.3d 694, 697 (8th Cir. 2013) (citation omitted).

      Plaintiff claims it filed the motion to dismiss because, pursuant to the

Report and Recommendation, it must add Freightquote as a plaintiff to avoid



                                          5
     CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 6 of 7




dismissal of the claims against Dadkhah and Maassen and doing so will destroy

this Court’s subject matter jurisdiction. Further, Plaintiff asserts that granting its

motion will not waste judicial resources, as no scheduling conference has taken

place, and the only orders that have been issued are with respect to Defendants’

motions to compel and to dismiss. Finally, Plaintiff argues Defendants will not

be prejudiced if its motion is granted. Any discovery conducted in federal court

will be utilized in state court.

      This matter has been pending for over one year. Discovery has been

exchanged and is ongoing, and dispositive motions have been filed. Under these

circumstances, the Court will not grant Plaintiff’s motion for voluntary dismissal

because to do so will allow Plaintiff to avoid the consequences of the Court’s

ruling on Defendant’s motion to dismiss; requiring Plaintiff to file an amended

complaint to address the deficiencies identified in the Report and

Recommendation. Accordingly, Plaintiff’s motion for voluntary dismissal will

be denied.

      IT IS HEREBY ORDERED:


      1. Defendants’ Partial Motion to Dismiss [Docket No. 24] is GRANTED in

          part and DENIED in part as follows: Dadkhah and Maassen’s motion is


                                           6
    CASE 0:19-cv-00902-MJD-DTS Document 80 Filed 05/14/20 Page 7 of 7




        granted but Plaintiff is allowed 30 days in which to join

        Freightquote.com, Inc.; and if Plaintiff does not do so, Dadkhah and

        Maassen will be dismissed from the lawsuit; and Defendants’ motion to

        dismiss Counts IV, V, and VI is granted without prejudice and Plaintiff

        is allowed 30 days to file an amended complaint to re-plead these

        counts; and

     2. Plaintiff’s Motion for Voluntary Dismissal [Doc. No. 68] is DENIED.




Dated: May 14, 2020                        s/ Michael J. Davis
                                           Michael J. Davis
                                           United States District Court




                                       7
